UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1500



OLIVIER L. F. ASSER,

                                              Plaintiff - Appellant,

          versus


THE TAX COMMISSIONER OF THE COMMONWEALTH OF
VIRGINIA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-1613-A)


Submitted:   June 10, 2004                 Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Olivier L. F. Asser, Appellant Pro Se. Andrew Cameron O’Brion,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Olivier L. F. Asser appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint alleging civil

conspiracy, fraud, and willful misconduct.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Asser v. Tax Comm’r,

No. CA-03-1613-A (E.D. Va. Apr. 12, 2004).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -